                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                      CASE NO. 17-24132-CIV-GAYLES/MCALILEY

 JET MIAMI LLC,

        Plaintiff,

 v.

 MIAMI JET INC. and GREGORY
 HERMANS,

        Defendants.

 ______________________________/

                                             ORDER

       THIS CAUSE comes before the Court on Defendants’ Motion for Summary Judgment

[ECF No. 57]. The action was referred to Magistrate Judge Chris McAliley, pursuant to 28 U.S.C.

§ 636(b)(1)(B), for a ruling on all pretrial, non-dispositive matters, and for a Report and Recom-

mendation on any dispositive matters. [ECF No. 80]. On August 21, 2019, Judge McAliley issued

her report recommending that Defendants’ Motion for Summary Judgment be granted (the “Re-

port”) [ECF No. 84]. Plaintiff has timely objected to the Report [ECF No. 85] and Defendants have

responded to Plaintiff’s objections [ECF No. 86].

       A district court may accept, reject, or modify a magistrate judge’s report and recommen-

dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

is made are accorded de novo review, if those objections “pinpoint the specific findings that the

party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,
L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006).

       In her Report, Judge McAliley found that Plaintiff’s tradename, JETMIAMI, is not eligible

for protection under the Lanham Act or common law because it is merely a descriptive mark that

lacks any secondary meaning. She therefore recommended that the Court enter summary judgment

in favor of Defendants, because, without a protected mark, all of Plaintiff’s claims fail.

       In its objections, Plaintiff argues that the Report failed to consider Florida law and improp-

erly made factual findings as to descriptiveness and lack of secondary meaning. Not so. Judge

McAliley fully considered Plaintiff’s State Trademark Registration, yet found that “any inference

that might be drawn that the State considered Plaintiff’s mark to be suggestive, is definitively

rebutted by the [Patent and Trademark Office’s] denial of Plaintiff’s federal application and its

express finding that the mark is geographically descriptive.” Report at 12.       In addition, Judge

McAliley considered the Patent and Trademark Office’s rejection of Plaintiff’s trademark appli-

cation, the dictionary definition of the word “jet,” the imagination test, whether competitors would

need to use the term when describing their products, and third-party use of the mark. Applying all

of these “tests,” Judge McAliley concluded that the undisputed record evidence supports a finding

that Plaintiff’s mark is descriptive. Moreover, Judge McAliley fully considered the record regard-

ing secondary meaning, including Plaintiff’s bad faith argument, and found that the “undisputed

facts show that no reasonable jury could reasonably find that the descriptive mark JETMIAMI

attained secondary meaning before Defendants began use of their trademark.” Report at 19.

       Accordingly, having conducted a de novo review of the record and the law, the Court agrees

with Judge McAliley’s well-reasoned analysis and recommendations and finds that summary judg-

ment must be granted in favor of Defendants. See Gift of Learning Foundation, Inc. v. TGC, Inc.,




                                                 2
329 F.3d 792, 793 (11th Cir. 2003) (affirming summary judgment entered by district court on

grounds that contested term was a descriptive term that had not acquired a secondary meaning).

                                       CONCLUSION

       Based on the foregoing, it is ORDERED AND ADJUDGED as follows:

       (1)    Judge McAliley’s Report and Recommendation [ECF No. 84] is ADOPTED in

              FULL

       (2)    Defendants’ Motion for Summary Judgment [ECF No. 57] is GRANTED. The

              Court shall enter a final judgment in favor of Defendants under separate order.

       DONE AND ORDERED in Chambers at Miami, Florida, this 13th day of September, 2019.




                                            ________________________________
                                            DARRIN P. GAYLES
                                            UNITED STATES DISTRICT JUDGE




                                               3
